                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA
__________________________________________
                                              )
CUSTOM HAIR DESIGNS BY SANDY, LLC,            )
and SKIP’S PRECISION WELDING, LLC, on         )
behalf of themselves and all others similarly )  8:17-cv-00310-JFB-CPZ
situated,                                     )
                                              )
              Plaintiffs,                     )
                                              )  PROGRESSION ORDER
v.                                            )
                                              )
CENTRAL PAYMENT CO., LLC,                     )
                                              )
              Defendant.                      )
__________________________________________)


       IT IS ORDERED that the parties’ joint request to extend progression deadlines is granted.

The Progression Order is amended as follows:

As to the class certification issue only:

       1) The deadline for completing written discovery under Rules 33, 34, and 36 of the
          Federal Rules of Civil Procedure is March 15, 2019. Motions to compel discovery
          under Rules 33, 34, and 36 must be filed by March 29, 2019.

Note: Motions to compel shall not be filed without first contacting the chambers of the undersigned
magistrate judge to set a conference for discussing the parties’ dispute.

       2) The deadlines for identifying expert witnesses expected to testify at the trial, (both
          retained experts, (Fed R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ.
          P. 26(a)(2)(C)), are:

                   For the plaintiff(s):      March 15, 2019

                   For the defendant(s):      April 15, 2019

       3) The deadlines for complete expert disclosures for all experts expected to testify at trial,
          (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
          Civ. P. 26(a)(2)(C)), are:

                   For the plaintiff(s) :     April 4, 2019

                   For defendant(s):          May 6, 2019
       4) The deposition deadline is June 10, 2019.

       5) The deadline for filing a motion for class certification is June 17, 2019. The deadline
          for responding to a motion for class certification is July 17, 2019, with any reply due
          July 31, 2019.

       6) The parties shall comply with all other stipulations and agreements recited in their Rule
          26(f) Report and during the initial scheduling conference before the court that are not
          inconsistent with this order.


Dated this 26th day of December, 2018.



                                             BY THE COURT:

                                             s/ Cheryl R Zwart
                                             United States Magistrate Judge




	

	

	




                                                2
	
